UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6390



LARRY NEWELL, JR.,

                                            Plaintiff - Appellant,

          versus


RON ANGELONE; PAGE TRUE; L. FLEMING; J. B.
O’QUINN, Sergeant; L. HALL; A. KILBOURNE; V.
TATE; JAMES E. BRIGGS; CORRECTIONAL OFFICER
SYKES;    CORRECTIONAL    OFFICER    LAMBERT;
CORRECTIONAL OFFICER SULLIVAN; SERGEANT ROSE,

                                           Defendants - Appellees,

          and


J. ARMENTROUT; G. HAWKS; RICHARD YOUNG; DOCTOR
NWAUCHE; NURSE MESSER; NURSE HAYNES; NURSE
MEAD; J. HILL, Nurse; P. ADAMS, Nurse; NURSE
BROWNLEY; NURSE YATES; NURSE NEELEY; F.
SCHILLING; L. MULLINS; BRETT EDMONDS; W. E.
MARTIN; JOHN DOE,

                                                          Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Samuel G. Wilson, Chief
District Judge; James P. Jones, District Judge. (CA-01-70241)


Submitted:   July 31, 2003             Decided:     September 2, 2003


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Larry Newell, Jr., Appellant Pro Se. Philip Carlton Hollowell,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Larry Newell, Jr., appeals the district court’s orders denying

relief in his 42 U.S.C. § 1983 (2000) action, pursuant to the

jury’s verdict. Newell has not provided a transcript, and he fails

to establish a basis to have a transcript prepared at government

expense.   28 U.S.C. § 753(f) (2000).   We have reviewed the existing

record and find no basis for appellate relief.       Accordingly, we

affirm the district court’s orders. See Newell v. Angelone, No. CA-

01-70241 (W.D. Va. filed Mar. 7, 2002 & entered Mar. 8, 2002; Feb.

20, 2003).    We deny Newell’s motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED


                                  2